     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.34 Page 1 of 12



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LUMINENCE, LLC,                                    Case No.: 20-cv-89-BEN (MDD)
10                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
11   v.                                                 MOTION TO DISMISS
12   KELLY BENOIT LEACH, an individual,
                                                        [Doc. 8]
     d/b/a/ NOVEL GRAPHICS
13
     PERSONALIZED GIFTS, a sole
14   proprietorship, and DOES 1-10,
15                                  Defendants.
16
17         Before the Court is Defendant Kelly Benoit Leach’s (“Defendant”) Motion to
18   Dismiss or, in the Alternative, Motion to Transfer Venue. (See Doc. No. 8.) The Court
19   finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78
20   78(b). No opposition having been filed by Plaintiff, Luminence, LLC (“Plaintiff”), the
21   Court grants the Motion and orders the case dismissed without prejudice.
22                                     I. BACKGROUND
23         A. Factual Background
24         According to the Complaint, Plaintiff is a limited liability company registered in
25   California which creates and sells Glowbys® brand hair attachments (unique fiber optic
26   light-up accessories) through its website, www.luminence.com. (Doc. No. 1 ¶¶ 2, 7-8.) In
27   support of its business and product line, Plaintiff created an artistic and expressive
28   photographic image of a model wearing some of its Glowbys products. Plaintiff registered

                                                    1
                                                                                20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.35 Page 2 of 12



 1   the photographic image titled Girl Wearing Glowbys 1 with the United States Copyright
 2   Office, under Registration Number VA 1-897-465. Id. ¶¶ 9-10. Thereafter, Plaintiff
 3   obtained registrations for its other photographic works entitled Girl with Pigtails Wearing
 4   Glowbys, U.S. Registration Number VA 2-030-354, Girl Wearing Multicolored Glowbys,
 5   U.S. Registration Number VA 2-033-238, Girl Wearing White Glowbys, U.S. Registration
 6   Number VA 2-033-238, Girl Wearing White Glowbys, U.S. Registration Number VA 2-
 7   033-385, Girl Wearing Green Gem Glowbys, U.S. Registration Number VA 2-086-428,
 8   and Girl Wearing Pink Glowbys, U.S. Registration Number VA 2-033-388. Id. ¶ 10.
 9   Plaintiff contends that it has never licensed, authorized, or otherwise permitted the
10   Defendant to reproduce, distribute, display, or use its copyrighted works. Id. ¶ 13.
11         Defendant, owns and operates Novel Graphics Personalized Gifts (a sole
12   proprietorship) out of her residence in Cypress, Texas. Id. ¶ 3. Through her online store1,
13   Defendant markets and sells various retail products including a competing version of a
14   fiber optic hair accessory like that of Glowbys product line.2 Id. ¶ 14.
15         On February 11, 2019, Plaintiff allegedly ordered from Defendant’s website a fiber
16   optic, light up, hair clip which Plaintiff contends is a competing product to their Luminence
17   Glowbys line of fiber optic, light up, hair clips.3 Id. ¶ 15. On April 4, 2019, Plaintiff
18   emailed Defendant to request her unauthorized use of Plaintiff’s copyrighted images cease.
19   Id. ¶ 16. Plaintiff contacted the Defendant a second time (by US Mail). Id. ¶ 17.
20         On April 13, 2019, Defendant removed copyrighted works VA 2-030-354, VA 2-
21   033-238, VA 2-033-385 and VA 2-086-428 from its website, replacing them with other
22
23
     1
            Novel Graphics Personalized Gifts web address: www.blanks4vinyls.com.
24   2
            “Defendant directly competes with Plaintiff by selling competing Flash Braid
25   brand fiber optic light-up hair accessories. According to the Complaint, the packaging
     makes unauthorized use of one of the copyrighted works (VA 1-897-465).” (Doc. No. 1
26   ¶ 14.)
27   3
            According to the Complaint, the Defendant’s webpage showed images of the
     Copyrighted Works VA 2-030-354, VA 2-033-238, VA 2-033-385, and VA 2-086-428.
28   (Doc. No. 1 ¶ 15.)
                                                   2
                                                                                 20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.36 Page 3 of 12



 1   images of Plaintiff’s copyrighted works (VA 2-033-238, VA 2-033-388, and VA 1-897-465).
 2   Id. ¶ 18. Thereafter, on May 22, 2019 and July 21, 2019, Plaintiff purchased from
 3   Defendant’s website, two additional fiber optic, light up, hair clips which it determined
 4   were competing products to its Glowbys product line. Id. ¶¶ 19, 20. Defendant allegedly
 5   continues to use Plaintiff’s copyrighted works on the Novel Graphics Personalized Gifts
 6   website. Id. ¶ 21.
 7         B. Procedural Background
 8         On January 13, 2020, Plaintiff filed its Complaint alleging a single federal claim of
 9   copyright infringement. On January 29, 2020, Defendant filed the instant Motion to
10   Dismiss, or, in the alternative, Motion to Transfer Venue. No opposition to the motion has
11   been filed by Plaintiff.
12                                     II. LEGAL STANDARD
13         A. Personal Jurisdiction
14         “Where a defendant moves to dismiss a complaint for lack of personal jurisdiction,
15   the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.”
16   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). Federal
17   courts do not have personal jurisdiction over a nonresident defendant unless: (1) the
18   defendant purposefully established “minimum contacts” with the forum state and (2) the
19   exercise of jurisdiction comports with “fair play and substantial justice.” Daimler AG v.
20   Bauman, 571 U.S. 117, 126-27 (2014). Minimum contacts are shown if the defendant’s
21   affiliations with the state are so constant and pervasive “as to render [it] essentially at
22   home in the forum State” (general jurisdiction), or if the defendant has sufficient contacts
23   arising from or related to specific transactions or activities in the state (specific
24   jurisdiction). Id. at 122, 127.
25         B. Venue
26         Title 28, Section § 1400(a) provides that copyright actions “may be instituted in
27   the district in which the defendant or his agent resides or may be found.” 28 U.S.C. §
28   1400(a). “‘The Ninth Circuit interprets [28 U.S.C. § 1400(a)] to allow venue in any

                                                    3
                                                                                    20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.37 Page 4 of 12



 1   judicial district in which the defendant would be amenable to personal jurisdiction if the
 2   district were a separate state.’” Adobe Sys. Inc. v. Glue Source Grp., Inc., 125 F. Supp.
 3   3d 945, 959 (N.D. Cal. 2015) (quoting Brayton Purcell LLP v. Recordon & Recordon,
 4   606 F.3d 1124, 1128 (9th Cir. 2010), abrogated on other grounds as recognized by
 5   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069-70 (9th Cir. 2017)).
 6   Thus, “‘[t]he court uses basically the same procedure to decide a motion to dismiss for
 7   improper venue as it does for deciding a motion to dismiss for lack of personal
 8   jurisdiction.’” Id. (citation omitted).
 9          If an action is filed in the “wrong division or district” a court may dismiss the
10   action or, “if it be in the interest of justice” transfer the action to an appropriate district or
11   division. 28 U.S.C. § 1406(a). In federal courts, the determination of where venue is
12   appropriate “is governed entirely by statute.” Zumba Fitness, LLC v. Brage, 2011 WL
13   4732812 (C.D. Cal. Oct. 6, 2011) (citing Leroy v. Great W. United Corp., 443 U.S. 173,
14   181 (1979)). When deciding a motion to dismiss for improper venue, unlike a Rule
15   12(b)(6) motion, the court need not accept the pleadings as true and may consider facts
16   outside the pleadings. See R.A. Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th
17   Cir. 1996). Once a defendant raises an objection to venue, the plaintiff bears the burden
18   of establishing that the selected venue is proper. Rio Properties, Inc. v. Rio Intern.
19   Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002). To defeat a motion to dismiss for
20   improper venue, the plaintiff needs only to make a prima facie showing of proper venue.
21   In this case, Plaintiff has not made any response to Defendant’s venue objection.
22          C. Transfer
23          “For the convenience of parties and witnesses, in the interest of justice, a district
24   court may transfer any civil action to any other district or division where it might have
25   been brought or to any district or division to which all parties have consented.” 28
26   U.S.C. § 1404(a). In analyzing the “interests of justice,” a number of factors are relevant,
27   including the following: (1) the location where the relevant agreements were negotiated
28   and executed, (2) the state that is most familiar with the governing law, (3) the plaintiff’s

                                                     4
                                                                                     20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.38 Page 5 of 12



 1   choice of forum, (4) the respective parties’ contacts with the forum, (5) the contacts
 2   relating to the plaintiff’s cause of action in the chosen forum, (6) the differences in the
 3   costs of litigation in the two forums, (7) the availability of compulsory process to compel
 4   attendance of unwilling non-party witnesses, and (8) the ease of access to sources of
 5   proof. Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29-30 (1988); Jones v. GNC
 6   Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). Other factors that can be
 7   considered are: the enforceability of the judgment; the relative court congestion in the
 8   two forums; and which forum would better serve judicial economy. 17 Moore’s Federal
 9   Practice § 111.13[1][c] (3d ed. 1997). However, “[s]ubstantial weight is accorded to the
10   plaintiff’s choice of forum, and a court should not order a transfer unless the
11   ‘convenience’ and ‘justice’ factors set forth above weigh heavily in favor of venue
12   elsewhere.” Catch Curve, Inc. Venali, Inc., 2006 U.S. Dist. LEXIS 96379, *3-4, 2006
13   WL 4568799 (C.D. Cal. 2006).
14         The party seeking to transfer venue bears the burden of showing that convenience
15   and justice require transfer. Commodity Futures Trading Comm’n v. Savage, 611 F.2d
16   270, 278-79 (9th Cir. 1979). The decision to transfer lies within the sound discretion of
17   the trial judge. See Sparling v. Hoffman Constr. Co., 864 F.2d 635, 639 (9th Cir. 1988).
18                                        III. DISCUSSION
19         In the instant motion, Defendant moves to dismiss this action for lack of personal
20   jurisdiction and for improper venue, or in the alternative, to transfer the claim to the U.S.
21   District Court for the Southern District of Texas, Houston Division.4 (Doc. No. 8 at 8.)
22         A. Venue is Improper as to Defendant
23
24
25
26   4
            The Court notes that Defendant’s section § C, subtitle contains a typographical
27   error indicating the case should be transferred “…to the U.S. District Courts located in
     the District of Nevada (Las Vegas), …,” rather than to the Southern District of Texas,
28   Houston Division, as indicated throughout the Motion. (Doc. No. 8 at 7.)
                                                   5
                                                                                  20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.39 Page 6 of 12



 1         In most actions, venue is governed by the general venue statue, 28 U.S.C. § 1391.
 2   However, as mentioned earlier, claims for copyright infringement are unique in that, in
 3   such claims, venue is governed by the special venue provisions of the Copyright Act. See
 4   Goldberg v. Cameron, 482 F. Supp. 2d 1136, 1143 (N.D. Cal. Feb. 27, 2007) (“The venue
 5   of suits for infringement of copyright is not determined by the general provision governing
 6   suits in the federal district courts, rather by the venue provision of the Copyright Act, [28
 7   U.S.C. § 1400(a)].”). The venue provision of the Copyright Act, 28 U.S.C. 1400(a),
 8   provides, in pertinent part: “Civil actions, suits, or proceedings arising under any Act of
 9   Congress relating to copyrights … may be instituted in the district in which the defendant
10   or his agent resides or may be found.” The Ninth Circuit “interprets this provision to allow
11   venue in any judicial district where, if treated as a separate state, the defendant would be
12   subject to personal jurisdiction. In other words, the analysis of venue under the Copyright
13   Act is, in large part, coterminous with the analysis on a motion to dismiss for lack of
14   personal jurisdiction.
15                1. This Court Does Not Have Personal Jurisdiction Over Defendant
16         Generally, personal jurisdiction exists if: (1) it is permitted by the forum state’s long-
17   arm statute; and (2) the “exercise of that jurisdiction does not violate federal due process.”
18   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154-55 (9th Cir. 2006) (citing Fireman’s
19   Fund Ins. Co. v. Nat’l Bank of Coops, 103 F.3d 888, 893 (9th Cir. 1996)). California’s
20   long-arm jurisdictional statute is coextensive with federal due process requirements, so that
21   the jurisdictional analysis under state and federal law are the same. Cal. Civ. Proc. Code
22   § 410.10; Roth v. Garcia Marquez, 942 F.2d 617, 620 (9th Cir. 1991). The Fourteenth
23   Amendment’s Due Process Clause requires that a defendant have “minimum contacts” with
24   the forum state so that the exercise of jurisdiction “does not offend traditional notions of
25   fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
26   Depending on the nature of the contacts between the defendant and the forum state,
27   personal jurisdiction is characterized as either general or specific.
28                                 a. General Personal Jurisdiction

                                                    6
                                                                                   20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.40 Page 7 of 12



 1         A nonresident defendant that has “substantial” or “continuous and systematic”
 2   contacts with this District may be sued here, even if the lawsuit concerns matters unrelated
 3   to those contacts. Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 23 F.3d 1082, 1086 (9th
 4   Cir. 2000). However, “[t]he standard for general jurisdiction ‘is an exacting standard, as it
 5   should be, because a finding of general jurisdiction permits a defendant to be hauled into
 6   court in the forum state to answer for any of its activities anywhere in the world.’” Mavrix
 7   Photo, Inc. Brand Tech., Inc., 647 F.3d 1218 (9th Cir. 2011) (quoting Schwarzenegger v.
 8   Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004)).
 9         Here, Defendant operates Novel Graphics Personalized Gifts exclusively in Cypress,
10   Texas. (Doc. No. 8 at 5.) Plaintiff’s Complaint provides no evidence that Defendant has
11   any employees in San Diego or that she conducts business there. Sometimes, even
12   continuous and systematic business operations are insufficient to justify general
13   jurisdiction. See Martinez, 764 F.3d at 1070 (“The Court in Daimler rejected the plaintiffs’
14   argument, also pressed by plaintiff here, that general jurisdiction is appropriate whenever
15   a corporation ‘engages in a substantial, continuous, and systematic course of business’ in
16   a state.”). The Defendant does not have a headquarters or executive office in California,
17   and her center of control is in Texas. (See Doc. No. 8 at 5.) Under Daimler, Defendant is
18   not “at home” in California. Moreover, Plaintiff having not filed a response to the motion,
19   in effect concedes that Defendant is not incorporated in California and is not registered to
20   do business in California. (Doc. No. 1 ¶ 3.) Taken together, none of these facts support a
21   finding that the Defendant is “fairly regarded as at home” in this District. Goodyear, 131
22   S. Ct. at 2853-2854. Thus, while Defendant’s internet sales may give it a presence in the
23   domestic and international market, it is not automatically subject to general jurisdiction in
24   every large market. Accordingly, general jurisdiction over Defendant is lacking in this
25   forum.
26                                b. Specific Personal Jurisdiction
27
28

                                                   7
                                                                                 20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.41 Page 8 of 12



 1         A court may assert specific jurisdiction based on a defendant’s forum-related
 2   activities. Rano v. Sipa Press, Inc., 987 F.2d 580, 588 (9th Cir. 1993). The Ninth Circuit
 3   has established a three-part test for specific personal jurisdiction:
 4         (1) The non-resident defendant must purposefully direct its activities or
           consummate some transaction with the forum or resident thereof; or perform
 5
           some act by which he purposefully avails himself of the privilege of
 6         conducting activities in the forum, thereby invoking the benefits and
           protections of its laws;
 7
           (2) the claim must be one which arises out of or relates to the defendant’s
 8         forum-related activities; and
           (3) the exercise of jurisdiction must comport with fair play and substantial
 9
           justice, i.e. it must be reasonable.
10
11   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (citing Lake
12   v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). The plaintiff bears the burden of satisfying
13   the first two prongs and must do so to establish specific jurisdiction. Schwarzenegger, 374
14   F.3d at 802. Plaintiff has not carried its burden.
15                                     (1) Purposeful Direction
16         The Court looks first to whether Defendant has purposefully directed its activities
17   into this district or purposely availed itself of the privilege of conducting activities in this
18   district. “The Ninth Circuit has noted that purposeful availment and purposeful direction
19   are two distinct concepts.” Lang v. Morris, 823 F. Supp. 2d 966, 970 (N.D. Cal. 2011).
20   Specifically, the “purposeful availment analysis is most often used in suits sounding in
21   contract,” where as the “purposeful direction analysis … is most often used in suits
22   sounding in tort.” Schwarzenegger, 374 F.3d at 802. Courts agree that claims for copyright
23   infringement, such as Plaintiffs, sound in tort; therefore, a purposeful direction analysis is
24   appropriate here. See Mavrix Photo, Inc. v. Brand Tech., Inc., 647 F.3d 1218, 1228 (9th
25   Cir. 2011) (“Because Mavrix has alleged copyright infringement, a tort-like cause of
26   action, purposeful direction ‘is the proper analytical framework.’”) (citations omitted); IO
27   Group, Inc. v. Pivotal, Inc., 2004 WL 838164, at *5 (N.D. Cal. Apr. 19, 2004) (“Copyright
28   infringement may be characterized as an intentional tort.”).

                                                    8
                                                                                   20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.42 Page 9 of 12



 1         In a purposeful direction analysis, courts apply the “effects” test first set forth by the
 2   Supreme Court in Calder v. Jones, 465 U.S. 783 (1984). See Mavrix Photo, 647 F.3d at
 3   1228 (9th Cir. 2011) (“In tort cases, we typically inquire whether a defendant ‘purposefully
 4   direct[s] his activities’ at the forum state, applying an ‘effects’ test”). This test requires
 5   that “the defendant allegedly must have (1) committed an intentional act, (2) expressly
 6   aimed at the forum state, (3) causing harm that the defendant knows is likely to be suffered
 7   in the forum state.” Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128
 8   (9th Cir. 2010).
 9         Here, Defendant has arguably “committed an intentional act”—utilizing Plaintiff’s
10   copyrighted images and allegedly infringing packaging material to sell a competing fiber
11   optic light-up hair accessory on its website. However, Plaintiff has failed to establish that
12   this act was “expressly aimed” at the Southern District of California or that Defendant
13   anticipated that its act would cause harm in the Southern District of California.
14   Specifically, Plaintiff’s Complaint merely alleges that “… and committing torts in this
15   state, including without limitation Defendant’s copyright infringement, which causes harm
16   in this state and judicial district.” (Doc. No. 1 ¶ 5.) While the Court can only speculate,
17   what Plaintiff appears to be alleging is that Defendant is offering competing goods into the
18   stream of commerce with an expectation that they will be purchased by California
19   customers. Unfortunately, the only evidence are the three alleged purchases that Plaintiff
20   initiated itself using Defendant’s webpage. See Id. ¶¶ 15, 19, and 20.
21         Even if this is the case, the stream-of-commerce theory of personal jurisdiction is
22   “unsettled.” KGM Ind. Co., Inc. v. Harel, 2012 WL 5363328 *1 (C.D. Cal. Oct. 30, 2012).
23   Justice Brennan’s concurrence in Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102,
24   117 (1987) (Brennan J., concurring), suggests that a mere awareness by a defendant that a
25   product is being marketed in a forum state should give rise to personal jurisdiction. But,
26   the Ninth Circuit has not wholeheartedly agreed. It has since clarified the application of
27   Asahi: “The placement of a product into the stream of commerce, without more, is not an
28   act purposefully directed toward a forum state.” Holland America Line, Inc. v. Wartsila

                                                    9
                                                                                   20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.43 Page 10 of 12



 1   North America, Inc., 485 F.3d 450, 459 (9th Cir. 2007) (emphasis added) (quoting Asahi,
 2   480 U.S. at 112 (1987)). “Even a defendant’s awareness that the stream may or will sweep
 3   the product into the forum state does not convert the mere act of placing the product into
 4   the stream of commerce into an act purposefully directed toward the forum state.” Id.
 5   (emphasis added); see also id. (“Asahi requires ‘something more’ than the mere placement
 6   of a product into a stream of commerce”). The “something more” required under Asahi
 7   can include “advertising in the forum, marketing the product through a distributor who has
 8   agreed to serve as sales agent in the forum state, and creating, controlling, or employing
 9   the distribution system that brought [the] product to the forum.” Hendricks v. New Video
10   Channel America, 2015 WL 3616983, at *6 (C.D. Cal. June 8, 2015).
11         In this action Plaintiff has merely alleged that Defendant is “doing business in
12   California.” This conclusory allegation is insufficient to demonstrate that “something
13   more” required by Ninth Circuit precedent and is contradicted by the evidence submitted
14   by Defendant. See Mavrix Photo, 647 F.3d at 1223 (the Court “may not assume the truth
15   of allegations in a pleading which are contradicted by affidavit”); Lang, 823 F. Supp. 2d at
16   977 (“To the extent that Plaintiffs do allege Defendant’s involvement in markets that would
17   include California … those allegations are unsupported and refuted by [defendant].”);
18   Fiore v. Walden, 657 F.3d 838, 846-47 (9th Cir. 2011) (“[M]ere ‘bare bones assertions of
19   minimum contacts with the forum or legal conclusions unsupported by specific factual
20   allegations will not satisfy a plaintiff’s pleading burden.”).
21         In this case, Defendant does not own an office, showroom, or telephone number in
22   California, it does not have employees or a bank account in California, and it is not licensed
23   or registered to conduct any form of business in California, as all operational aspects of the
24   business occur at the Cypress, Texas, residence.5 (See generally Doc. No. 8.) Rather,
25
26
27   5
            Even if the Court takes the Plaintiff’s allegations as true, the allegations are not
     sufficient to establish personal jurisdiction over the Defendant because Plaintiff fails to
28   allege that Defendant’s sales to California were not “random, fortuitous, or attenuated”
                                                   10
                                                                                 20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.44 Page 11 of 12



 1   Defendant offers for sale products only through its webpage from which Defendant
 2   conducts all of the business.6 Id. And Defendant’s customers go to its webpage to view
 3   its products. Id. In other words, none of Defendant’s conduct connected to the sale,
 4   marketing, or distribution, whether infringing or not, occurs in California.7
 5         Accordingly, Plaintiff has failed to establish that Defendant purposefully directed its
 6   conduct at either California or, for purposes of venue, the Southern District of California.
 7   Therefore, this Court lacks personal jurisdiction over Defendant, which in turn means that
 8   venue as to Defendant is not proper in this district.
 9                2. Transfer Under Section 1406(a)
10         Where a court determines that venue is improper, it may, in its discretion, either
11   dismiss the action pursuant to Federal Rule of Civil Procedure 12(b)(3) or transfer the
12   action to a district where venue is appropriate. See 28 U.S.C. § 1406(a) (where a case is
13   filed in “the wrong division or district” the district court “shall dismiss, or if it be in their
14   interest of justice, transfer such case to any district or division in which it could have been
15   brought.”). Courts have “significant discretion” in determining whether to dismiss or
16   transfer an action. See DirectTV, Inc. v. Leo, 2010 WL 2740072, at *6 (C.D. Cal. Jul. 8,
17   2010) (citing Johnson v. Payless Drug Stores Northwest, Inc., 950 F.2d 586, 588 (9th Cir.
18
19
     and merely because California “is where the purchaser happened to reside.” See
20   Boscheto v. Hansing, 539 F.3d 1011, 1019 (9th Cir. 2008).
21   6
            Posting Plaintiff’s intellectual property on Defendant’s website is insufficient to
     establish personal jurisdiction. See Erickson v. Nebraska Mach. Co., 15-CV-01147-JD,
22   2015 WL 4089849, at *4 (N.D. Cal. July 6, 2015) (“The mere act of copying Erickson’s
23   photographs and posting them on NMC’s website did not involve entering California,
     contacting anyone in California, or otherwise reaching out to California.”).
24   7
            Marketing and selling to California residents through Defendant’s website is
25   insufficient to establish personal jurisdiction. Adobe Sys. Inc. v. Cardinal Camera &
     Video Ctr., Inc., 15-CV-02991-JST, 2015 WL 5834135, at *3-4 (N.D. Cal. Oct. 7, 2015)
26   (finding no personal jurisdiction over defendant where plaintiff argued “the express
27   aiming prong [was] satisfied here because 1.2% of [defendant’s] sales are shipped to
     California and because [defendant] advertises for sale and sells infringing software on its
28   website and through its Amazon.com account”).
                                                    11
                                                                                    20-cv-89-BEN (MDD)
     Case 3:20-cv-00089-BEN-MDD Document 9 Filed 06/26/20 PageID.45 Page 12 of 12



 1   1991) (per curiam)); see also L.A. Gem & Jewelry Design, Inc. v. Reese, 2015 WL
 2   4163336, at *6 (C.D. Cal. Jul. 9, 2015) (“The Court has discretion between choosing to
 3   transfer or choosing to dismiss for improper venue, but ‘generally it is preferred to transfer
 4   the case rather than dismissing it altogether.’”) (citing Abrams Shell v. Shell Oil Co., 165
 5   F. Supp. 2d 1096, 1103 (C.D. Cal. 2001)). “A court need not have personal jurisdiction
 6   over the defendant in order to transfer, rather the court may order transfer so that
 7   jurisdiction may be established in the ‘transferee court.’” Multimin USA, Inc. v. Walco
 8   Int’l, Inc., 2006 WL 1046964, at *2 (E.D. Cal. Apr. 11, 2006) (citing Goldlawr, Inc. v.
 9   Heiman, 369 U.S. 463 (1962)).
10         A review of the Complaint demonstrates defects with Plaintiff’s copyright
11   infringement claim. These deficiencies, together with the fact that the Plaintiff has
12   expressed no opinion on transfer, indicate that transfer of this case to another district court
13   would only “delay[] the inevitable” and not be “in keeping with the Supreme Court’s
14   instruction to the lower federal courts ‘to weed out’ insubstantial [] suits ‘expeditiously.’”
15   Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 371 (D.C. Cir. 1997) (noting that “it
16   made little sense to transfer the case to another jurisdiction pursuant to 28 U.S.C. § 1406”
17   since “[t]hat would have kept the case alive only until the next court looked it over and
18   found it wanting”). Therefore, for the foregoing reasons, this Court Orders the case
19   dismissed pursuant to Rule 12(b)(3), in lieu of transferring it to the Southern District of
20   Texas, Houston Division, pursuant to 28 U.S.C. § 1406(a).
21                                       IV. CONCLUSION
22         Based on the foregoing analysis, the Court GRANTS Defendant’s Motion to
23   Dismiss without prejudice.
24         IT IS SO ORDERED.
25   DATED: June 25, 2020                           ______________________________
                                                    HON. ROGER T. BENITEZ
26
                                                    United States District Judge
27
28

                                                   12
                                                                                  20-cv-89-BEN (MDD)
